UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2015 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 001-36219 SizmekInc. (Exact name of registrant as specified in its charter) Delaware State or other jurisdiction of incorporation or organization 37-1744624 (I.R.S. Employer Identification No.) 500 West 5th Street, Suite 900 Austin, Texas (Address of principal executive offices) (Zip Code) (512) 469-5900 Registrant's telephone number, including area code Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock NASDAQ Global Select Market Securities registered pursuant to section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNox As of June30, 2015, the aggregate market value of the registrant's common stock held by non-affiliates of the registrant was approximately $109.0million based on the closing price as reported on the NASDAQ Global Select Market. As of March8, 2015, there were 28,941,158 shares of the registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE PartIII incorporates certain information by reference to the registrant's definitive proxy statement or amendment to this Form10-K to be filed within 120days of year end as required. 2 SIZMEKINC. Cautionary Note Regarding Forward-Looking Statements The Securities and Exchange Commission ("SEC") encourages companies to disclose forward-looking information so that investors can better understand a company's future prospects and make informed investment decisions. Certain statements contained herein may be deemed to constitute "forward-looking statements." Words such as "believe," "expect," "anticipate," "project," "estimate," "budget," "continue," "could," "intend," "may," "plan," "potential," "predict," "seek," "should," "will," "would," "objective," "forecast," "goal," "guidance," "outlook," "effort," "target" and similar expressions, among others, generally identify forward-looking statements, which speak only as of the date the statements were made. All forward-looking statements are management's present expectations of future events and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties include, among other things: · our ability to further identify, develop and achieve commercial success for new online products and services including mobile, video and programmatic managed services; · our ability to replace our existing Sizmek MDX platform with a new platform that is currently in development without experiencing service disruptions; · continued or accelerating decline in our rich-media business; · delays in product offerings; · the development and pricing of competing online services and products; · consolidation of the digital industry and of digital advertising networks; · slower than expected development of the digital advertising market; · our ability to protect our proprietary technologies; · identifying acquisition and disposition opportunities and integrating our acquisitions with our operations, systems, personnel and technologies; · security threats to our computer networks; · operating in a variety of foreign jurisdictions; · fluctuations in currency exchange rates; · adaption to new, changing, and competitive technologies; · potential additional impairment of our goodwill and potential impairment of our other long-lived assets; · our ability to achieve some or all of the expected benefits of the spin-off and merger transaction; and · other risk factors discussed elsewhere herein under the heading “Risk Factors.” In particular, information included under the sections entitled "Management's Discussion and Analysis of Financial Condition and Results of Operations" contain forward-looking statements. In light of these assumptions, risks and uncertainties, the results and events discussed in the forward-looking statements contained herein might not occur. You are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this filing. We are not under any obligation, and we expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by applicable law. All subsequent forward-looking statements attributable to management or to any person authorized to act on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. 3 SIZMEKINC. PARTI ITEM1.BUSINESS Overview SizmekInc. ("Sizmek," the "Company," "we," "us," and "our"), a Delaware corporation formed in 2013, is a leading open ad management company that empowers advertisers, agencies, and publishers to (i)create inspiring and omni-channel advertising, (ii)drive better performance, and (iii)cultivate deeper relationships with customers around the world. Our revenues are principally derived from services related to online advertising. We help advertisers, agencies and publishers engage with consumers across multiple online media channels (mobile, display, rich media, video and social). In 2015, we connected 19,000advertisers and 3,700agencies to audiences in about 65countries, serving more than 1.3trillion impressions. See Note14 of our consolidated and combined financial statements for a summary of revenues by geographical area. Prior to February7, 2014, we operated as the online segment of Digital Generation,Inc. ("DG"), a leading global television and online advertising management and distribution business. On February7, 2014, pursuant to the terms of the Agreement and Plan of Merger, dated as of August12, 2013 (the "Merger Agreement"), by and among Extreme Reach, Inc. ("Extreme Reach"), Dawn Blackhawk Acquisition Corp., a wholly-owned subsidiary of Extreme Reach ("Acquisition Sub"), and DG, all of our issued and outstanding shares of common stock, par value $0.001 per share ("Sizmek Common Stock") were distributed by DG pro rata to its stockholders (the "Spin-Off") with the DG stockholders receiving one share of Sizmek Common Stock for each share of DG common stock they held ("DGCommon Stock"). Immediately after the distribution of the Sizmek Common Stock, pursuant to the Merger Agreement, Acquisition Sub merged with and into DG with DG as the surviving corporation (the "Merger") and each of the outstanding shares of DG Common Stock was converted into the right to receive $3.00 per share, and DG became a wholly-owned subsidiary of Extreme Reach. Prior to the Spin-Off, DG contributed to us all of the business and operations of its online advertising segment, all of DG's cash, most of the working capital from its television segment, and certain other corporate assets pursuant to the Separation and Redemption Agreement and related documents, and we agreed to indemnify DG and affiliates of DG (including Extreme Reach) for all pre-closing liabilities of DG, including stockholder litigation, tax obligations, and employee liabilities. Sizmek now operates as a separate, stand-alone publicly-traded company in the online advertising services business segment. Background and Business Model Sizmek works directly and indirectly with media agencies, advertisers, creative agencies, and publishers. Our primary customers are media agencies, such as Mediacom or Mindshare, who are paid by advertisers to develop their media plan and then execute their advertising campaigns. Advertisers such as Unilever or Nike may also work directly with Sizmek or through publishers. Creative agencies utilize Sizmek's authoring tools to develop and tailor advertising for a digital environment. Finally, publishers such as MSN or Yahoo that own online media content (for example a web page or a mobile app) attract end users to interact with their content (most typically for free) and are paid by advertisers to reach those end users through advertising that is placed within or next to the content. The standard advertising unit sold to an advertiser is known as an advertising impression. A single advertising impression represents a single advertisement that is served on a webpage or in an app. The ability to execute advertising campaigns in a timely and scalable manner is a crucial requirement for our customers. Our technology empowers advertisers and agencies to deliver their creative assets to broad audiences, ensure consistent quality of the consumer experience, and utilize our data for rigorous analysis and optimization. We focus on online media advertising, including display, video, mobile, social and connected TV channels. Our online campaign management platform, Sizmek MDX, helps advertisers, agencies and publishers simplify the complexities of managing their advertising budgets across multiple online media channels and formats, such as desktop, mobile, rich media, social media, in-stream video, interactive video, display and search. The Sizmek MDX platform strives to provide our customers with an easy-to-use, end-to-end solution to enhance planning, creative, delivery, measurement and optimization of online media campaigns. Our solutions are delivered through a scalable technology platform that allows delivery of sophisticated, global online media advertising campaigns, as well as smaller, more targeted campaigns. 4 We generally do not enter into long term contracts with our customers. We provide customers with a rate card, which is a menu of the services we provide through our platform in connection with the delivery of ads for their campaign. The variety of services we offer are available to all customers; however, an individual customer's rate can vary based on a number of factors. The rates for our services will also vary based on the ad format. All revenue transactions are supported by evidence of the arrangement such as an insertion order, a statement of work or a customer agreement.The evidence of the arrangement includes the customer's rate per impression served, the start and end date of the campaign, and usually the maximum number of impressions to be served. We generate revenue based on the number of times we serve the customer's ad during the campaign. In some instances, we charge a flat fee for a campaign and recognize revenue ratably over the period of the campaign. We also offer programmatic managed services. In providing these services, we enter into arrangements with third parties to facilitate our customer's online advertising. We generally remain free to change our rate card for particular customers at any time, but any change to our pricing applies to future campaigns and orders after we have advised the customer of the changes. We tend to review our pricing annually, and sometimes more frequently, depending upon a customer's usage and other circumstances. A customer's campaign typically runs three to six weeks for a particular ad. Customers are generally not obligated to run a particular number of campaigns or volume of deliveries through our platform, but we strive to remain in touch with customers on a regular basis to encourage them to choose our platform and the delivery services we offer each time they develop new ads and commence new campaigns. We have no further service obligations to the customer after the campaign has ended. Our customers rely on us to accurately count the number of advertising impressions delivered and the engagement or interaction with those ads including click-throughs. While we are typically paid on the number of advertisements served, rather than the click-throughs on those advertisements, fraudulent clicks caused by bots and other non-human activity can cause an artificial increase in the performance of the advertisements we serve which could compromise our ability to provide information to customers and may ultimately harm our reputation as a platform that accurately measures campaign delivery and performance. Accordingly, we employ sophisticated detection mechanisms in an effort to detect and weed out such fraudulent activity. Measured by the number of advertising impressions served and the number of countries in which we serve customers, we are the largest provider of integrated campaign management solutions not owned by, or affiliated with, a particular publisher, agency or agency group, or advertising network. Our focus is connecting advertisers to audiences across the full spectrum of available online media channels and formats, therefore optimizing the audience for a specific campaign rather than a particular media or channel. We believe our data-neutral position is a key strategic differentiator for our customers. Our positioning eliminates potential conflicts with advertisers since we do not own any advertising inventory, allowing us to provide unbiased insight and analysis into our customers' campaigns and strategies and ensuring our customers' proprietary data remains protected. Industry Background and Strategy Online advertisers are often challenged by fragmentation in audience base, creative formats, and media channels. The growing availability of media online and the proliferation of emerging online media formats and channels, such as mobile devices, tablets, social networks and other forms of user-generated media, has led to an increasingly fragmented audience base. The diversity of online media options available to consumers often results in advertising inventory with multiple formats, a range of delivery specifications, metrics and targeting capabilities. Advertisers must also navigate through decentralized workflow processes involving numerous constituencies to deliver an effective campaign. 5 Our focus on open ad management means guiding advertisers and publishers through this complex and fragmented online landscape by providing products and services to help advertisers reach, engage and optimize their desired audience for each particular campaign. Open ad management means: · end-to-end—bringing together all of the technology, intelligence and strategic guidance that a client needs to execute the most effective, global campaign; and · choice—providing an open, flexible framework that allows each client to choose what's best for their particular needs. Reach.Our integrated platform simplifies the complexities of managing online media advertising campaigns across multiple websites, advertising formats and channels and allows customers to manage varying publisher-imposed creative content restrictions. Our open architecture technology enables advertisers to reach audiences on many device types through the placement of ads in multiple formats on numerous channels including desktop, mobile, tablet and social, and is also designed to accommodate new and emerging online media channels such as connected TVs. Engage.Since our incorporation, we believe our Flash and HTML5 based authoring environments have helped advertisers and publishers create innovative and scalable formats for rich media, in-stream video, standard banners and emerging media capabilities. These capabilities include interactive video and synced media that enable advertisers to interact with their target audience more effectively and yield higher engagement, performance and recall rates among consumers. Optimize.Our platform and services are designed to help our customers deliver the most effective campaigns through data driven real-time targeting and creative optimization. This allows advertisers to reach specific consumer segments by assigning the best performing and most relevant creative advertisements throughout the campaign. Through our analytics capabilities, we offer advertisers the ability to target specific content categories through real-time exchange and/or programmatic bought inventory, offering cookie-less contextual targeting for greater efficiency and protection from unsafe content. The future of online advertising and our business is data driven. In order to enhance the overall effectiveness of their online campaigns and determine the optimal allocation of their advertising budgets, advertisers need to integrate, compare and analyze campaign performance data from multiple sources. The Sizmek MDX platform provides actionable, comprehensive advertising performance statistics with numerous metrics, such as reach, frequency, dwell rate, interaction time, and ad viewability, as well as key metrics that verify whether the ads were delivered to the appropriate audience, devices and geographies. As the industry continues to adopt programmatic buying, and as users connect with brands using more than one device, our ability to collect and process multi-channel data and seamlessly execute on that data is critical to our strategy. Today we rely upon third party cookies to measure ad delivery. However cookies are increasingly being blocked by certain browsers and browser plug-ins as well as being poorly accepted on mobile devices which create limitations for measuring ad delivery. We are well positioned in data mining and data matching (both online and offline) which are both key to next generation solutions for statistical user identification which will increasingly be used to power our targeting infrastructure and measurement capabilities and replace cookies. In 2016, our key strategic initiatives include: · driving new mobile, video, programmatic and data business with a particular emphasis on omni-channel delivery and measurement, and dynamic creative; · positioning Sizmek as the most credible, reliable provider of omni-channel solutions; · working to complete the development of the Sizmek MDX-NXT platform; · enhancing our mobile DSP platform to accommodate self-serve advertisers and integrate the platform with Sizmek MDX-NXT; · completing the integration of our Point Roll business (see Note 3 to our consolidated and combined financial statements); 6 Service Offerings Online ad serving technologies can be broken into three categories: distribution technologies that deliver the creative content to the user, analysis technologies that provide reports to advertisers and agencies about their campaigns, and logic technologies that bring all of these functions together and control the process. Distribution technologies are outsourced to Content Distribution Networks (CDN). These are third party service providers who operate large numbers of servers that are deployed around the world and are collocated on many different middle mile and last mile networks to provide low latency connections with fast response times for end users. The first step in the distribution flow is determining which server or collection of servers should be used to serve the ad for each individual request. This function is also provided by the third-party CDNs by means of global load balancers or other routing mechanisms developed by each CDN and sometimes proprietary to that CDN. Once this decision is made, the user's request is routed to the specific server and that server responds by delivering the ad, including the creative and interactive elements. We have contracts with multiple CDNs to provide high performance service in multiple regions globally. Analysis technologies are built and operated by us or by selected partners. Analysis starts with data gathering followed by processing that data into many different types of reports. Data can be gathered by collecting logs from logic servers and by automated browsing of large numbers of websites. Logs collected from logic servers include information about the specific ad served, the user's environment, and any interactions that may have happened during the ad impression. Automated browsing involves sending massive numbers of queries to websites and capturing the information, textual content, and meta data that comprise that site. All of these data points are collected in central data centers and processed together to produce reports and actionable data feeds. Reports include campaign metrics like reach and frequency, user metrics like tracking and conversion rates, and ad metrics like performance and impact of specific creative. Actionable data feeds include contextual website classifications, cookie level data, and impression data that can be used by advertisers and agencies to tailor their campaigns and verify their media purchases. These central data centers are large scale data processing facilities that can handle billions and tens of billions of data points each day. They include licensed and internally developed proprietary software running on hundreds of servers racked into processing nodes. Reports and data feeds are the end result of the ad serving process and are critical in linking our services to third party services also contracted by the client, and to the client's own internal systems used for campaign planning and execution. Logic technologies are the heart of the ad serving process. They start with content management including ingestion and layout of the actual creative and end with the serving of the impression including the tracking mechanisms for interactions and conversions. Many different servers and software modules including licensed and internally developed proprietary modules are involved in the process. These modules allow the customers and campaign managers to upload the ads, create specific layouts for static or dynamic visual presentation, set up the campaigns which include the windows of time during which the ads will be shown and the sites on which the ads will be shown or bidding platforms on which the site inventory will be purchased, the trafficking of the ads to the sites, the specific tags which will be delivered with the ads and enable the collection of data by us, the client, or third parties, and the serving of that logic to the end user which begins the process of delivering the actual ad. The largest physical component of this system is the logic servers, which are comprised of over a hundred servers distributed in multiple data centers globally. The logic servers also coordinate the integration of the client's technical systems or third party technical systems which the client has contracted. This is accomplished through the integration of third party tags which cause the user's browser to report directly to a third party system and through the coordination and synchronization of unique data elements like third-party browser cookies. 7 Our online campaign management product and service offerings span the lifecycle of an advertising campaign, including: Creative Authoring.We provide creative designers and producers with the tools and services to manage a campaign's creative development lifecycle, from initial design, to inclusion of interactive features, to adaptation for analytics and ad insertion, and finally, to integration with campaign management and ad serving processes. Our authoring environments include Flash and HTML5 based capabilities that support devices and permit custom designs as well as ready-made templates. The formats, channels and advertising functionalities supported by our online campaign management platform, include: · Mobile Advertising.Our mobile advertising product provides our customers with the ability to manage mobile ad campaigns with all the benefits of third-party ad serving through the Sizmek MDX platform. · Video Advertising.Video advertising includes in-stream video formats displayed within or alongside video content on a publisher’s website, as well as in-banner video formats displayed within rich media banners. · Standard Display Advertising.A low-cost, high-volume marketing tool, standard display represents the majority of banners viewed online. · Rich Media Advertising.Rich media advertising typically includes more extensive graphics, animation and interactivity, and in some cases, audio and video within the advertisement. · Search Engine Advertising.Our search engine advertising product analyzes the performance of search engine marketing campaigns along with display campaigns by the same advertisers and enables cross-channel measurement and attribution. Campaign Management.Our customizable and integrated global campaign management platform enables seamless delivery of advertisements to the target audience through one end to end platform: · Ad serving.Our platform transmits ad content into ad insertions on publisher websites, offering one workflow for all channels and formats. · Targeting.Our tools enable our customers to deliver tailored messages to a specific consumer segment. Targeting options include device type, device brand, geography, weather, domain, day and/or hour, keywords, content context and behavior. · Optimization.We offer several tools that enable our customers to test ad performance on defined groups of consumers and adjust campaigns to show the audience the best performing ad variation in real-time. We offer optimization capabilities for improving ad relevancy by dynamically changing ad messaging in real-time. Our dynamic creative optimization solution automates ad personalization and dynamic updating of advertisement messaging. Analytics and Monitoring.Our campaign management platform enables clear and comprehensive monitoring and reporting of campaign execution, delivery and performance in multi-channel campaigns for our customers to achieve campaign optimization and insights through attribution. For example, our verification suite verifies the brand safety, content and viewability attributes of campaigns. Data is made available to our customers in a wide variety of analytical tools and data delivery methods, including near real-time dashboards, robust reporting interfaces and granular data feeds. Peer39 Data.Our Peer39 unit is a provider of data based on the content and structure of web pages for the purpose of improving the relevance and effectiveness of online display advertising. Peer39's data attributes are critical to Real Time Bidding (RTB). Peer39 analyzes pages across multiple supply sources and surfaces page level attributes across four channels: Quality, Safety, Category, and any format, with a focus on display and video. This enables buyers to make bidding and buying decisions based on Peer39 page level attributes, aligning page environment with the brand, product or creative message defined by the advertisers. 8 Programmatic Managed Services.We offer a service of assisting our customers in their online advertising in an effort to maximize their campaign results. In general, we manage the process of our customers' online advertising which includes (i)selecting vendors and purchasing online advertising inventory through multiple ad exchanges, (ii)selecting or advising on campaign parameters, monitoring campaign results, and adjusting parameters and modifying publishers throughout the campaign to optimize results, and (iii)establishing the selling price. This is the only part of our business where we buy advertising impressions and resell them to our customers. Customized Services.We offer our customers a range of optional customized professional services based on their specific needs. These services include: · Trafficking.We provide access to a team of client service managers to oversee the set-up of the individual placements within a media plan such as which creative assets will be delivered to each website. · Creative production.We provide access to a team of designers, creative developers and producers to build Flash and HTML5 mocks/ads. · Quality assurance.We provide access to a team of software engineers to develop test plans and manage the quality assurance process for campaign execution. · Research, analysis and custom reporting.We provide access to research analysts to produce custom reports, analysis and recommendations. · Data integration.We provide access to sales engineers and developers to integrate data through custom data feeds and application programming interfaces. Customer Support.Our customer support program assists our customers in the use of our services and identifies, analyzes and solves problems with our products and solutions. Our customer support group is available to customers by telephone, e-mail or through our website 24hours per day, seven days per week. We offer specialized support for our different customer types—media, creative and publisher. Our support organization combines customer-facing local account managers with a global support desk that handles all technical service aspects. Markets and Customers Our largest customer group consists of advertisers and their agency partners seeking to enhance planning, delivery, measurement and optimization of their online media campaigns who need an integrated campaign management platform with robust functionality and scalability. Advertisers benefit from improved advertising returns due to increased reach, impact, relevancy and measurement of their online campaigns across a variety of channels and formats; advertising agencies benefit from an integrated campaign management platform that simplifies the complexity of online media advertising and enables them to focus on delivering data driven insights. We also work with some of the world's leading publishers seeking to provide advertisers with innovative opportunities to reach audiences at scale. Publishers benefit from our multi-channel campaign management capabilities, creative support, our data driven products for targeting, analytics and dynamic creative optimization and our service layer for quality assurance and ad operations support. We are typically hired and paid by a media agency to manage the online campaign and coordinate with the media agency, the creative agency and the publishers to deliver the ad. In some situations, publishers, advertisers, or other constituents decide to retain us. For instance, publishers may opt to pay our fees and bundle them with the media fees that they charge to the agency and advertiser. 9 We provide services to a diversified base of customers consisting of a great majority of the online advertising industry in all key markets. In 2015, we served: · approximately 3,700 media agencies and creative agencies worldwide, including Mediacom, Mindshare, Universal McCann, ZenithOptimedia, OMD, Zed Media, MEC and Media Contacts; · over 23,500 global web publishers who are Sizmek MDX-enabled, including Yahoo!, MSN, Google, AOL, Facebook and ESPN; and · approximately 19,000 brand advertisers in every major product vertical, including Nike, Sony, Toyota, Volkswagen, H&M, McDonalds, Vodafone, Reckitt Benckiser and MasterCard. Our business is seasonal. Revenues tend to be the highest in the fourth quarter as a large portion of our revenues follow the advertising patterns of our customers. Sales, Marketing, Customer Service and R&D We aim to grow our market share by expanding existing relationships with advertisers, advertising agencies and publishers. We further aim to access additional advertising budgets by establishing new agency relationships and creating partnerships with global advertising agency holding companies, leading online media publishers and technology companies, and increasing our global footprint by expanding into new geographic markets. Sales.We sell our offerings primarily through a direct sales force or through third-party selling agents that employ a direct sales force. Our sales organization consists of local sales teams, including sales managers and sales engineers, who cover agencies and advertisers in an effort to increase their awareness and utilization of our solutions and services. In 2015, we delivered campaigns in about 65 countries. Our sales and services organization is globally organized and our offices and partners are coordinated and supported through four regional offices covering North America, EMEA, Asia Pacific, and Latin America. We believe this is an important advantage that allows us to offer global advertisers a consistent pan-regional service. We sell directly in countries including Argentina, Australia, Austria, Brazil, Canada, China, France, Germany, Japan, Mexico, New Zealand, Norway, Portugal, Spain, Sweden, Taiwan, the United Kingdom, and the United States. We sell through local third-party selling agents in countries and regions that include Belgium, Dubai, Greece, Hong Kong, India, Indonesia, Israel, Malaysia, the Netherlands, Pakistan, the Philippines, Poland, Romania, Russia, Singapore, South Africa, Thailand and Turkey. We typically maintain a long-term, strategic relationship with our local selling agents. Our agreements are typically at least one year in term, with automatic renewals in most cases, unless one party provides the other with prior written notice or if we and the local selling agent are unable to agree upon sales targets. The agreements generally provide our agents with the exclusive right to promote us in a certain region and are generally terminable only for cause or if the local selling agent does not meet the agreed upon sales targets. These agreements also include provisions regarding non-competition, non-disclosure and the protection of our intellectual property. Marketing.Our marketing efforts are focused on enhancing the corporate brand, thought leadership research, lead generation, sales support and product marketing. We support these objectives through public relations, industry events, road shows, conferences, advertising, social media, web sites, blogs and research publications. Business Development.Our business development team supports our sales efforts by developing strategic relationships with agency holding groups, key publishers and media companies, as well as technology partners. 10 Customer Service.Our client services organization assumes responsibility and account management for active relationships with clients and handles management of campaigns and the ongoing adoption of our solutions. The client services organization includes specialist representatives for our different categories of clients, including media agencies, creative agencies and publishers. Research& Development.Our R&D team is responsible for the underlying architecture of the Sizmek MDX platform ensuring we provide market leading scale and the ability to integrate in an open manner with many of our partners. In addition, they are responsible for building out the products and service offerings that form the full extent of the Sizmek MDX campaign management platform. As part of a thorough innovation exercise, they also test and evaluate new technologies that could speed up and strengthen our overall platform offering. Presently, our R&D team is designing and developing a new ad management platform, the Sizmek MDX-NXT platform, which will be a single, end-to-end, integrated platform encompassing all channels and formats. Portions of the MDX-NXT platform are operating currently and we expect substantially all features and functionalities to be operational by mid-2016.After the Sizmek MDX-NXT platform is fully operational and we have transitioned our workflow over to the new platform, we expect to retire the Sizmek MDX platform. Competition The online markets in which we operate are rapidly evolving, highly fragmented and highly competitive. We expect this competitive environment to continue. We believe that the principal competitive factors affecting the market for online advertising services and tools are existing strategic relationships with customers and vendors globally, ease-of-use, integration and customization, innovation, technology, quality and breadth of service, including local language support, data analysis, price and independence. We believe that no other company in the digital advertising market can claim to be a complete, end-to-end solution provider that is also open and flexible: · Where point solutions provide only single functions, we integrate all of the necessary technology and data (both our own and that of our best-in-class partners) that our clients need, making advertising easier and driving performance. · Where other comprehensive solutions are tied to their own media businesses and often force clients to use only their solutions, we give clients the choice to use whatever technology best suits their needs. Our technology is open by design and we are continually integrating new partner solutions to our platform in an effort to ensure the widest choice possible. With respect to these significant competitive factors, we believe that our solutions and services are one of the best in the areas of ease-of-use, integration and customization, innovation, technology, quality and breadth of service (including local support), data analysis and independence. For example, we offer near real-time monitoring capabilities and additional unique custom analytics tools that allow us to measure various levels of users' engagement and brand awareness. We have an advantage that many of our competitors lack because our technology platform is accepted and supported by thousands of publishers worldwide. Our main competitors in the ad management and ad serving category are DoubleClick (which was acquired by Google in March 2008), Atlas (which was acquired by Facebook in April 2013), and MediaPlex, a division of ValueClick. Our main competitors for stand-alone video ad serving are Vindico and Innovid. Our main competitors in the stand-alone rich media category are niche players, such as FlashTalking. Our main competitors in data and analytics include Integral Ad Sciences and DoubleVerify for verification. Intellectual Property and Proprietary Rights Our intellectual property rights are important to our business. We believe that the complexity of our products and the know-how incorporated in them make it difficult to copy them or replicate their features. We rely on a combination of confidentiality clauses, copyrights, patents and trademarks to protect our intellectual property and know-how. 11 To protect our know-how and trade secrets, we customarily require our employees, customers and third-party collaborators to execute confidentiality agreements or otherwise agree to keep our proprietary information confidential when their relationship with us begins. Typically, our employment contracts also include clauses requiring our employees to assign to us all inventions and intellectual property rights they develop in the course of their employment and agree not to disclose our confidential information. Because software is stored electronically and thus is highly portable, we attempt to reduce the portability of our software by physically protecting our servers through the use of closed networks and physical security systems that prevent external access. We also seek to minimize disclosure of our source code to customers or other third parties. The online advertising industry is characterized by ongoing product changes resulting from new technological developments, performance improvements and decreasing costs. We believe that our future growth depends, to a large extent, on our ability to profoundly understand our clients and their needs and to be an innovator in the development and application of technology. As we develop next generation products, we intend to continue to pursue patent and other intellectual property rights protection, when practical, for our core technologies. As we continue to move into new markets, we will evaluate how best to protect our technologies in those markets. As of December31, 2015, we had 52 issued U.S. patents with expiration dates ranging from March 2016 to May 2031 and 21 pending U.S. patent applications. We also had four registered international patents and one pending international patent applications. We cannot be certain that patents will be issued as a result of the patent applications we have filed. We also had 18 U.S. and 24 international trademark registrations and 9 international trademark applications. Available Information We file quarterly and annual reports, proxy statements and other documents with the SEC under the Securities Exchange Act of 1934 (the "Exchange Act"). The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at 100 FStreet N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at1-800-SEC-0330. Also, the SEC maintains a website that contains reports, proxy and information statements, and other information regarding issuers, including us, that file electronically with the SEC. The public can obtain any documents that we file with the SEC at http://www.sec.gov. We also make available free of charge through our website (www.sizmek.com) our Annual Report on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K, and, if applicable, amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Employees As of December31, 2015 we had a total of 1,204 employees, including 296in research and development, 276in sales and marketing, 509in operations, and 123in headquarters, finance and administration; 500of these employees are located in the United States, 264are located in Israel, and 440are located in other countries. Our employees are not represented by a collective bargaining agreement and we have not experienced a work stoppage. We believe we have good relations with our employees. 12 ITEM 1A.RISK FACTORS You should carefully consider the following risks and other information in this Annual Report on Form10-K when considering an investment in our common stock. Any of the following risks could materially and adversely affect our business, financial condition, results of operations and cash flows. The risk factors generally have been separated into the following groups: · risks related to our industry and the markets we serve, · risks related specifically to our business and operations, · risks related to our capital structure, · risks concerning law, regulation and policy that affect our business, and · risks related to our spin-off from DG. Risks Related to Our Industry and the Markets We Serve The industry is in a state of rapid technological change and we may not be able to keep up with that pace. The advertisement distribution and management industry is characterized by extremely rapid technological change, frequent new products and service introductions and evolving industry standards, and the online advertising industry has undergone rapid and dramatic changes in its short history. The introduction of products with new technologies and the emergence of new industry standards can render existing products obsolete and unmarketable. Our future success will depend upon our ability to enhance our existing products and services, develop and introduce new products and services that keep pace with technological developments and emerging industry standards and address the increasingly sophisticated needs of our customers. Accordingly, you must consider our business and prospects in light of the risks and difficulties we will encounter in this new and rapidly evolving market. If we cannot, for technological or other reasons, enhance our existing products and services and develop and introduce new products and services in a timely manner in response to changing market conditions, industry standards or other customer requirements, our business, financial condition, results of operations and cash flows may be adversely affected. Seasonality makes forecasting difficult and can result in widely fluctuating quarterly results. Historically, the industry has experienced the lowest sales in the first quarter and the highest sales in the fourth quarter, with the second quarter being slightly stronger than the third quarter. Fourth quarter sales tend to be the highest due to increased customer advertising volumes for the holiday selling season. In addition, product and service revenues are influenced by political advertising, which generally occurs every two years. We also have historically operated with little or no backlog, which, along with seasonality, increases the difficulty of predicting our operating results. The markets in which we operate are highly competitive and competition may increase further as new participants enter the market and more established companies with greater resources seek to expand their market share. Competition within the markets for media distribution is intense. We face formidable competition from other companies that provide solutions and services similar to ours. Currently, our primary competitors are DoubleClick (a subsidiary of Google), Atlas (a subsidiary of Facebook) and MediaPlex (a division of ValueClick). Atlas offers solutions and services similar to ours and competes directly with us. We expect that Atlas will have the benefit of substantial financial resources, though it is unclear whether such resources will be focused on agency side campaign management products and capabilities to support the needs of advertisers wanting to advertise across multiple publishers, which would increase its ability to compete with us. 13 There are other platform companies and demand side platform companies that offer advertisement services that could potentially expand their capabilities to include rich media, online video, verification and viewability in competition with us. Other competitors exist in niches in which we operate, such as rich media, online video, verification, viewability and social media. We believe that our ability to compete successfully with all of our service offerings depends on a number of factors, both within and outside of our control, including: (i)the price, quality and performance of our products and those of our competitors; (ii)the timing and success of new product introductions; (iii)the emergence of new technologies; (iv)the number and nature of our competitors in a given market; (v)the protection of our intellectual property rights; and (vi)general market and economic conditions. In addition, the assertion of intellectual property rights by others may factor into our ability to compete successfully. The competitive environment could result in price reductions that could result in lower profits and loss of our market share. In addition, many of our current and potential competitors have established or may establish cooperative relationships among themselves or with third parties, and several of our competitors have combined or may combine in the future with larger companies with greater resources than ours. This growing trend of cooperative relationships and consolidation within our industry may create a great number of powerful and aggressive competitors that may engage in more extensive research and development, undertake more far-reaching marketing campaigns and/or make more attractive offers to existing and potential employees and customers than we are able to. They may also adopt more aggressive pricing policies and may even provide services similar to ours at no additional cost by bundling them with their other product and service offerings. Any increase in the level of competition from these, or any other competitors, is likely to result in price reductions, reduced margins, loss of market share and a potential decline in our revenues. We cannot assure you that we will be able to compete successfully with our existing or future competitors. If we fail to withstand competitive pressures and compete successfully, our business, financial condition, results of operations and cash flows could be adversely affected. Consolidation of Internet advertising networks, web portals, Internet search engine sites and web publishers may impair our ability to serve advertisements and to collect campaign data and could lead to a loss of significant online customers. The growing trend of consolidation of Internet advertising networks, web portals, Internet search engine sites and web publishers, and increasing industry presence of a small number of large companies, such as Google, Facebook and, most recently, Apple, with the announcement of its iAd platform for placing ads on Apple's applications, could harm our business. We are currently able to serve, track and manage advertisements for our customers on a variety of networks and websites. Concentration of advertising networks could substantially impair our ability to serve advertisements if these networks or websites decide not to permit us to serve, track or manage advertisements on their websites, if they develop ad placement systems that are incompatible with our ad serving systems or if they use their market power to force their customers to use certain vendors on their networks or websites. These networks or websites could also prohibit or limit our aggregation of advertising campaign data if they use technology that is not compatible with our technology. In addition, concentration of desirable advertising space in a small number of networks and websites could result in competitive pricing pressures and diminish the value of our advertising campaign databases, as the value of these databases depends to some degree on the continuous aggregation of data from advertising campaigns on a variety of different advertising networks and websites. Additionally, major publishers could terminate our ability to serve advertisements on their properties on short notice. If we are no longer able to serve, track and manage advertisements on a variety of networks and websites, our ability to service campaigns effectively and aggregate useful campaign data for our customers would be limited, which could adversely affect our business, financial condition, results of operations and cash flows. 14 Internet security poses risks to our entire business. The process of e-commerce aggregation by means of our hardware and software infrastructure involves the transmission and analysis of confidential and proprietary information of the advertiser, as well as our own confidential and proprietary information. We rely on encryption and authentication technology licensed from other companies to provide the security and authentication necessary to effect secure Internet transmission of confidential information, such as credit and other proprietary information. Advances in computer capabilities, new discoveries in the field of cryptography, or other events or developments may result in a compromise or breach of the technology used by us to protect client transaction data. Anyone who is able to circumvent our security measures could misappropriate proprietary information or cause material interruptions in our operations. We may be required to expend significant capital and other resources to protect against security breaches or to minimize problems caused by security breaches. To the extent that our activities or the activities of others involve the storage and transmission of proprietary information, security breaches could damage our reputation and expose us to a risk of loss or litigation and possible liability. Our security measures may not prevent security breaches. Our failure to prevent these security breaches could adversely affect our business, financial condition, results of operations and cash flows. Risks Related to Our Business and Operations We have a history of operating losses and there can be no assurance that we will be profitable in the future. In each of the last five years we have reported net losses, and we cannot guarantee that we will become profitable in the future.Even if we achieve profitability, given the competitive and evolving nature of the industry in which we operate, we may be unable to sustain or increase profitability and our failure to do so would adversely affect our business, including our ability to raise additional funds. Our new MDX-NXT platform, which is in development, may not be available for general use as intended and may not operate as planned. We are in the process of developing a new platform called the Sizmek MDX-NXT platform which is intended to replace our existing platform.Development of the MDX-NXT platform is ongoing and certain portions of the platform are operating currently.We expect the development to be substantially complete by the middle of 2016 at which time we will begin the transition of our customer traffic over to the new platform. The development and implementation of a new platform is a large and complex undertaking. Substantial risks remain that the new platform will not operate as intended or may not be available for general use by the middle of 2016 as planned.Further, we may experience multiple computer bugs, service interruptions and unplanned downtime while developing and implementing the MDX NXT platform.If the new platform does not operate as intended it could adversely affect our business, financial condition, results of operations and cash flows. Our business may be harmed if we are not able to protect our intellectual property rights from third-party challenges or if the intellectual property we use or business operations in which we engage infringe upon the proprietary rights of third parties. We consider our patents, trademarks, copyrights, advertising and promotion design to be of value and important to our business. We rely on a combination of patent, trade secret, copyright and trademark laws and nondisclosure and other arrangements to protect our proprietary rights, and we generally enter into confidentiality or license agreements with our distributors and customers and limit access to and distribution of our software, documentation and other proprietary information. These steps taken to protect our proprietary information may not prevent misappropriation of such information, and may not preclude competitors from developing confusingly similar brand names or promotional materials or developing products and services similar to ours. In addition, the laws of some foreign countries where our products are utilized do not protect our proprietary rights to the same extent as do the laws of the United States. A failure to protect our intellectual property rights could adversely affect our business, financial condition, results of operations and cash flows. The technology services sector within advertising and marketing contains a large and ever growing number of new and existing technology providers with potentially overlapping intellectual property claims. We cannot assure you that our intellectual property or business operations do not infringe on the proprietary rights of third parties, and in the future, third parties could allege that we infringe on their proprietary rights. Any such claims, with or without merit, could be time-consuming, require us to enter into royalty arrangements or result in costly litigation and diversion of management attention. If such claims are successful, we may not be able to obtain licenses necessary for the operation of our business, or, if obtainable, such licenses may not be available on commercially reasonable terms, either of which could prevent our ability to operate our business. Thus, any such claims could adversely affect our business, financial condition, results of operations and cash flows. 15 We depend on key personnel to manage the business effectively, and if we are unable to retain our key employees or hire additional qualified personnel, our ability to compete could be harmed. Our future success will depend, to a significant extent, upon the services of our executive team. Uncontrollable circumstances, such as the death or incapacity of any key executive officer, could have a serious impact on our business. Our future success will also depend upon our ability to attract and retain highly qualified management, sales, operations, information technology and marketing personnel. There is, and will continue to be, intense competition for personnel with experience in the markets applicable to our products and services. The inability to retain our key employeesor to attract additional qualified personnel as needed could adversely affect our business, financial condition, results of operations and cash flows. System disruptions and security threats to our computer networks or phone systems could harm our business. The performance and reliability of our computer network and phone systems infrastructure is critical to our operations. Any computer system error or failure, regardless of cause, could result in a substantial outage that materially disrupts our operations. In addition, we face threats to our computer systems from unauthorized access, computer hackers, computer viruses, malicious code, organized cyber-attacks and other security problems and system disruptions. We devote significant resources to the security of our computer systems, but our computer systems may still be vulnerable to these threats. A user who circumvents our security measures could misappropriate proprietary information or cause interruptions or malfunctions in our operations. As a result, we may be required to expend significant resources to protect against the threat of these system disruptions and security breaches or to alleviate problems caused by these disruptions and breaches. Any of these events could adversely affect our business, financial condition, results of operations and cash flows. Our use of "open source" software could subject our technology to general release or require us to re-engineer our solutions, or subject us to litigation, which could harm our business. Our technology incorporates or is distributed with software or data licensed from third parties, including some software that incorporates so-called "open source" software, and we may incorporate open source software in the future. Open source software is generally licensed by its authors or other third parties under open source licenses. Some of these licenses contain requirements that we make available source code for modifications or derivative works we create based upon, incorporating or using the open source software, that we license such modifications or derivative works under the terms of a particular open source license or other license granting third parties certain rights of further use, and that we offer our services that incorporate the open source software for no cost. By the terms of certain open source licenses, we could be required to release the source code of our proprietary software, and to make our proprietary software available under open source licenses, if we combine our proprietary software with open source software in certain manners. We attempt to ensure that no open source software is used in such a way as to require us to disclose the source code to our software, but such use could inadvertently occur. Additionally, the terms of many open source licenses to which we are subject have not been interpreted by U.S. or foreign courts. There is a risk that open source licenses could be construed in a manner that imposes unanticipated conditions or restrictions on our ability to provide our solutions. In the future, we could be required to seek licenses from third parties in order to continue offering some of our solutions, and these licenses may not be available on favorable terms, or at all. Alternatively, we may be forced to re-engineer some of our solutions or discontinue use of portions of the functionality provided by our solutions. In addition, the terms of open source licenses may require us to provide our solutions that use open source software to others on unfavorable terms. If a third party that distributes open source software were to allege that we had not complied with the conditions of one or more of these licenses, we could be required to incur significant legal expenses defending against such allegations and could be subject to significant damages, enjoined from the sale of our solutions that contain the open source software and required to comply with the foregoing conditions, which could disrupt the distribution and sale of some of our services. Any of these events could adversely affect our business, financial condition, results of operations and cash flows. 16 Defects or errors in our solutions or failure to detect click-through fraud or other invalid clicks may impair our customers' ability to deliver against their advertising campaign goals, which could damage our reputation and have a material adverse effect on our business. The technology underlying our solutions, including our own proprietary technology and third-party technology provided by our vendors, may contain material defects or errors that could adversely affect our ability to operate our business and cause significant harm to our reputation. These defects or errors, or other disruptions in service or other performance problems in our solutions, could result in the incomplete or inaccurate delivery of advertisements, including the inability of an advertisement format to render within a specific placement, in the wrong geographical location or in a context that the advertiser finds inappropriate or otherwise undesirable for its brand. In addition, we are exposed to the risk of fraudulent clicks and other invalid clicks on advertisements delivered by us from a variety of potential sources. Invalid clicks are clicks that are not intended by the user to link to the underlying content, or when a software program, known as a bot, spider, or crawler, intentionally simulates user activity causing impressions, ad engagements or clicks to be counted as real users. If we experience any of the defects, errors or other problems described above, our business, brand and reputation could suffer and our ability to retain existing customers and attract new business could be harmed. If fraudulent clicks are not detected, the data that our solutions provide to our customers will be inaccurate and the affected advertisers may lose confidence in our solutions to deliver a return on their investment. In addition, customers whose advertisements were placed in an incomplete or inaccurate manner or undesirable context could refuse to pay for such advertisements, demand refunds or future credits or initiate litigation against us. Our advertisers could become dissatisfied with our solutions and may choose to do business with our competitors or reduce their spending on Internet advertising. Any of the consequences described above could adversely affect our business, financial condition, results of operations and cash flows. New advertisement blocking technologies could limit or block the delivery or display of advertisements by our solutions, which could undermine the viability of our business. Advertisement blocking technologies, such as "filter" software programs, that can limit or block the delivery or display of advertisements delivered through our solutions are currently available for Internet users and are continuing to be developed. If these technologies become widespread, the commercial viability of the current Internet advertisement model may be undermined. As a result, ad-blocking technology could, in the future, adversely affect our business, financial condition, results of operations and cash flows. More individuals are using non-personal computer devices to access the Internet, and browser companies may change some of their underlying functionality. Our solutions developed for these devices and browsers may not be widely deployed. The number of people who access the Internet through devices other than personal computers ("PCs"), including mobile devices, game consoles and television set-top devices, has increased dramatically in the past few years. Many of these devices do not accept the cookies we currently use to target audiences and measure campaign performance and require a new approach. If we are unable to deliver our solutions and services to a substantial number of alternative device users or if we are slow to develop solutions and technologies that are more compatible with non-PC communications devices, we will fail to capture a significant share of an increasingly important portion of the market, which could adversely affect our business, financial condition, results of operations and cash flows. In addition, some of the more popular browsers in use today have indicated that in the future, they may not accept or support the cookies we currently use to target audiences and measure campaign performance. Furthermore, the ability to provide attribution, tracking a user's activity through multiple ad, search, or site interactions across multiple devices, requires the development of a single Cross Device ID. If we are unable to develop or license this type of technology, our services may be insufficient to meet the needs of our customers in the future, which could adversely affect our business, financial condition, results of operations and cash flows. 17 Problems with content delivery services, bandwidth providers, data centers or other third parties could adversely affect our business, financial condition, results of operations and cash flows. Our business relies significantly on third-party vendors, such as content delivery services, bandwidth providers and data centers. We have entered into an agreements with providers of content delivery services to assist us in serving advertisements. If our content delivery service providers, or other third-party vendors, fail to provide their services or if their services are no longer available to us for any reason and we are not immediately able to find replacement providers, our business, financial conditions, results of operations and cash flows could be adversely affected. Additionally, any disruption in network access or co-location services provided by these third-party providers or any failure of these third-party providers to handle current or higher volumes of use could significantly harm our business operations. If our service is disrupted, we may lose revenues directly related to the impressions that we failed to serve and we may be obligated to compensate clients for their loss. Our reputation may also suffer in the event of a disruption. Any financial or other difficulties our providers face may negatively impact our business, and we are unable to predict the nature and extent of any such impact. We exercise very little control over these third-party vendors, which increases our vulnerability to problems with the services they provide. We license technologies from third-parties to facilitate aspects of our data center and connectivity operations including, among others, Internet traffic management services. We have experienced and expect to continue to experience interruptions and delays in service and availability for such elements. Any errors, failures, interruptions or delays experienced in connection with these third-party technologies and information services could negatively impact our customer relationships and adversely affect our brand reputation and our business, financial condition, results of operations and cash flows and expose us to liabilities to third parties. Our data centers are vulnerable to natural disasters, terrorism and system failures that could significantly harm our business operations and lead to client dissatisfaction. In delivering our solutions, we are dependent on the operation of our data centers, which are vulnerable to damage or interruption from earthquakes, terrorist attacks, war, floods, fires, power loss, telecommunications failures, computer viruses, computer denial of service attacks or other attempts to harm our system, and similar events. In particular, two of our data centers, in Tokyo, Japan and Los Angeles, California, are located in areas with a high risk of major earthquakes and others are located in areas with a high risk of terrorist attacks, such as New York City, New York. Our insurance policies have limited coverage in such cases and may not fully compensate us for any loss. Some of our systems are not fully redundant, and our disaster recovery planning cannot account for all eventualities. The occurrence of a natural disaster, a terrorist attack, a provider's decision to close a facility we are using without adequate notice or other unanticipated problems at our data centers could result in lengthy interruptions in our service. Any damage to or failure of our systems could result in interruptions in our service. Interruptions in our service could reduce our revenues and profits, and our brand reputation could be damaged if customers believe our system is unreliable, which could adversely affect our business, financial condition, results of operations and cash flows. We may enter into, or seek to enter into, business combinations and acquisitions that may be difficult to integrate, disrupt our business, expose us to unanticipated liabilities, dilute stockholder value or divert management attention. We have a history of completing business acquisitions.Over the last three calendar years, we have completed five acquisitions, and we may make business acquisitions in the future.Any such acquisitions would be accompanied by the risks commonly encountered in such acquisitions, including: · the difficulty of assimilating the operations and personnel of the acquired companies; · the potential disruption of our business; 18 · the inability of our management to maximize our financial and strategic position by the successful incorporation of acquired technology and rights into our product and service offerings; · unanticipated liabilities associated with an acquisition including (i) technology, intellectual property and infringement issues, (ii) employment, retirement or severance related claims, and (iii) claims by or amounts owed to vendors or customers; · difficulty maintaining uniform standards, controls, procedures and policies, with respect to accounting matters and otherwise; · the potential loss of key employees of acquired companies; and · the impairment of relationships with employees and customers as a result of changes in management and operational structure. Any acquired businesses and product lines may not be successfully integrated with our operations, personnel or technologies. Any inability to successfully integrate the operations, personnel and technologies associated with an acquired business and/or product line may adversely affect our business, financial condition, results of operations and cash flows. We are exposed to the risks of operating internationally. International operations are important to our future operations, growth and prospects. We have operations in numerous foreign countries and may continue to expand our operations internationally. Our international operations are subject to varying degrees of regulation in each of the jurisdictions in which services are provided. Local laws and regulations, and their interpretation and enforcement, differ significantly among those jurisdictions, and can change significantly over time. In order to effectively compete in certain foreign jurisdictions, it is frequently necessary or required to establish joint ventures, strategic alliances or marketing arrangements with local operators, partners or agents. Reliance on local operators, partners or agents could expose us to the risk of being unable to control the scope or quality of our overseas services or products. Some of the risks inherent in conducting business internationally include: · challenges caused by distance, language and cultural differences; · longer payment cycles in some countries; · legal and regulatory restrictions; · currency exchange rate fluctuations; · challenges to our transfer pricing arrangements; · foreign exchange controls that might prevent us from repatriating cash earned in countries outside the United States; · political and economic instability and export restrictions; · potentially adverse tax consequences; and · higher costs associated with doing business internationally. Any one or more of these factors could negatively impact our international operations and thus adversely affect our business, financial condition, results of operations and cash flows. 19 We are exposed to risks relating to our location in Israel and conditions in Israel could adversely affect our business. Our business is subject to a number of risks and challenges that specifically relate to our Israeli operations. The majority of our research and development activities and a large portion of our accounting functions are performed in Herzliya, Israel. In total, about 22% of our workforce is located in Israel. Accordingly, political, economic and military conditions in Israel could directly affect our business. Since the State of Israel was established in 1948, a number of armed conflicts have occurred between Israel and its Arab neighbors. Several countries, principally in the Middle East, restrict doing business with Israel and Israeli companies. These restrictions could limit our ability to sell our products to companies in these countries. Any hostilities involving Israel, acts of terrorism, or significant downturn in the economic or financial condition of Israel, could adversely affect our operations, accounting functions and research and development activities and cause our revenues to decrease. In addition, our business insurance may not cover losses that may occur as a result of events associated with the security situation in the Middle East. Although the Israeli government currently covers the reinstatement value of direct damages that are caused by terrorist attacks or acts of war, we cannot assure you that this government coverage will be maintained. Any losses or damages incurred by us could adversely affect our business, financial condition, results of operations and cash flows. Our Israeli operations may be disrupted by the obligations of personnel to perform military service. As of December31, 2015, we had 264 employees based in Israel. Our employees in Israel may be called upon to perform up to 36days (and in some cases more) of annual military reserve duty until they reach the age of 45 (and in some cases, up to 49), and in emergency circumstances, could be called to active duty. In response to increased tension and hostilities, since September 2000 there have been occasional call-ups of military reservists, and it is possible that there will be additional call-ups in the future. Our operations could be disrupted by the absence of a significant number of our employees related to military service or the absence for extended periods of one or more of our key employees for military service. Such disruption could adversely affect our business, financial condition, results of operations and cash flows. Market conditions or weak financial performance in our operations may make it difficult to obtain financing needed to make acquisitions necessary to grow our business or protect our existing lines of business. We have grown primarily through acquisition over the past several years. If we are unable to find sources of capital on favorable terms due to market conditions or weak financial performance in our operations, we may lose opportunities to expand our business through additional acquisitions, or to protect against erosion of revenue and margins in our existing businesses. If our stock price becomes too weak or depressed, we could have difficulty using our stock as currency in acquisitions, or be forced to enter into dilutive transactions using our stock to consummate acquisitions necessary to our business strategy. Risks Related to our Capital Structure A portion of our assets is reflected as goodwill and intangible assets on our balance sheet, which may be subject to further impairment should our market capitalization fall substantially below the book value of our shareholders' equity or our actual or expected future cash flows fall sufficiently below our forecasts. Our goodwill and intangible assets were created in the acquisitions we completed over the past several years. If we are unable to generate sufficient cash flows in future periods, and/or our market capitalization declines sufficiently relative to the value at and around December 31, 2015, we may be required to take another goodwill and/or intangible asset impairment charge that would result in a reduction to our operating results in the period in which we take the charge. 20 Our board of directors may issue, without stockholder approval, preferred stock with rights and preferences superior to those applicable to our common stock. Our Certificate of Incorporation includes a provision for the issuance of "blank check" preferred stock. This preferred stock may be issued in one or more series, with each series containing such rights and preferences as the board of directors may determine from time to time, without prior notice to, or approval of, stockholders. Among others, such rights and preferences might include the rights to dividends, superior voting rights, liquidation preferences and rights to convert into common stock. The rights and preferences of any such series of preferred stock, if issued, may be superior to the rights and preferences applicable to our common stock and might result in a decrease in the price of our common stock. Risks Related to Law, Regulation and Policy Affecting our Business Uncertainty regarding a variety of United States and foreign laws may expose us to liability and adversely affect our ability to offer our solutions and services. The laws relating to the liability of providers of online services for activities of their customers and users are currently unsettled both within the United States and abroad. Claims have been threatened and filed under both United States and foreign law for defamation, libel, invasion of privacy and other claims, including for data protection violations, tort, unlawful activity, copyright or trademark infringement or other theories based on the nature and content of the advertisements posted or the content generated by our customers. From time to time, we have received notices from individuals who do not want to be exposed to advertisements delivered by us on behalf of our customers. If one of these complaints results in liability to us, it could be costly, encourage similar lawsuits, distract management and harm our reputation and possibly our business. There is also uncertainty regarding the application to us of existing laws regulating or requiring licenses for certain advertisers' businesses, including, for example, distribution of pharmaceuticals, adult content, financial services, alcohol, marijuana or firearms. Existing or new legislation could expose us to substantial liability, restrict our ability to deliver services to our customers and post ads for various industries, limit our ability to grow and cause us to incur significant expenses in order to comply with such laws and regulations. Furthermore, it has been reported in the press that both the United States and some regional regulatory bodies, including in the EU and Brazil, are considering material and far reaching changes to regulations governing user tracking, measurement and profiling, as well as the definitions of Personally Identifiable Information. Such regulatory changes could have the effect of causing us to spend significantly more money to segregate data elements, to exit the measurement, tracking, and optimization business in specific regions, or even block us entirely from providing services in specific regions. Any of the items described above could adversely affect our business, financial condition, results of operations and cash flows. Privacy concerns could lead to legislative and other limitations on our ability to collect or process user level data from Internet users, including limitations on our use of various tracking technologies such as cookies or conversion tags and user profiling, which are crucial to our ability to provide our solutions and services to our customers. Our ability to conduct targeted advertising campaigns and compile data that we use to execute campaign strategies for our customers depends, in part, on the use of "cookies," "conversion tags" and other tracking technologies to track users, their devices and their online behavior, which allows us to create user profiles to deliver more relevant advertisements to users and to measure an advertising campaign's effectiveness. A cookie is a small file of information stored on a user's computer that allows us to recognize that user's browser when we serve advertisements. Our conversion tags are pieces of code placed on specific pages of websites that record a specific action such as the completion of an online form or the viewing on an ecommerce website. As a general matter we do not collect personally identifiable information on users other than cookie IDs and IP addresses, which we use anonymously and do not associate with other personally identifiable information. Occasionally at the request and on behalf of a customer, Sizmek may collect personal information supplied voluntarily by consumers through their interaction with data collection fields in the body of advertisements or on websites (such as name, email, etc.). This personal information is provided directly to the customer on whose behalf the information was collected, or the customer's service providers, and is processed by us only to the extent and as long as is necessary to provide the advertising services for which the personal information was collected. In certain services requested by our clients, our platform may utilize IP addresses for geo-targeting, click-fraud detection and for use in analytics. In terms of data retention, logs with raw user data are saved for 13months as required by Interactive Advertising Bureau policy. 21 Government authorities inside the United States concerned with the privacy of Internet users have suggested limiting or eliminating the use of tracking technologies, such as cookies, conversion tags or user profiling. Bills aimed at regulating the collection and use of personal data from Internet users are currently pending in U.S. Congress and many state legislatures. Attempts to regulate spyware may be drafted in such a way as to include technology, like cookies and conversion tags, in the definition of spyware, thereby creating restrictions on our ability to use them. In addition, the Federal Trade Commission and the Department of Commerce have conducted hearings regarding user profiling, the collection of non-personally identifiable information and online privacy. Our foreign operations may also be adversely affected by regulatory action outside the United States. For example, the European Union has adopted a directive addressing data privacy that limits the collection, disclosure and use of information regarding European Internet users. In addition, the European Union has enacted an electronic communications directive that imposes certain restrictions on the use of cookies and conversion tags and also places restrictions on the sending of unsolicited communications. Internet users may also directly limit or eliminate the placement of cookies on their computers by using third party software that blocks cookies, or by disabling or restricting the cookie functions of their Internet browser software. Internet browser software upgrades may also result in limitations on the use of cookies or conversion tags. Microsoft's Internet Explorer 11 browser has the Do Not Track signal turned on by default and Firefox has publicly talked about turning on the 3rdparty cookie blocking feature by default, in both cases impacting our ability to deliver and measure more targeted advertising. Technologies like the Platform for Privacy Preferences (P3P) Project may limit collection of cookie and conversion tag information. The owners of mobile device operating systems place significant restrictions on the use of tracking technologies as well as privacy-enabling technologies, such as our opt-out cookie. Controls by the mobile device operating system owners could limit or eliminate our ability to collect Internet user information. Individuals have also brought class action suits against companies related to the use of cookies and several companies, including companies in the Internet advertising industry, have had claims brought against them before the Federal Trade Commission regarding the collection and use of Internet user information. We may be subject to such suits in the future, which could limit or eliminate our ability to collect such information. If our ability to use tracking technologies such as cookies or conversion tags or to build user profiles is substantially restricted due to the foregoing, or for any other reason, we would have to generate and use other technology or methods that allow the gathering of user profile data in order to provide our services to our customers. This change in technology or methods could require significant reengineering time and resources, and may not be complete in time to avoid negative consequences to our business. In addition, alternative technology or methods might not be available on commercially reasonable terms, if at all. If the use of tracking technologies such as cookies and conversion tags are prohibited and we are not able to efficiently and cost effectively create new technology, our business, financial condition, results of operations and cash flows could be adversely affected. In addition, any compromise of our security that results in the release of Internet users' and/or our customers' data could seriously limit the adoption of our solutions and services, as well as harm our reputation and brand, expose us to liability and subject us to reporting obligations under various federal and state laws, which could have an adverse effect on our business. The risk that these types of events could seriously harm our business is likely to increase, as the amount of data we store for our customers on our servers (including personal information) and the number of countries where we operate increases, and we may need to expend significant resources to protect against security breaches, which could adversely affect our business, financial condition, results of operations and cash flows. Any perception of our practices or products as an invasion of privacy, whether or not such practices or products are consistent with current or future regulations and industry practices, may subject us to public criticism, private class actions, reputational harm or claims by regulators, which could disrupt our business and expose us to increased liability. 22 To the extent that we collect and store information derived from the activities of website visitors and their devices on behalf of particular clients, our compliance with privacy laws, regulations and industry codes and our reputation among the public body of website visitors depend in part on our clients' adherence to privacy laws and regulations and their use of our services in ways consistent with visitors' expectations. We contractually require our website publisher clients to notify visitors to their websites about our services (i.e.,that we place cookies and collect and share certain non-identifying data for purposes of targeting advertisements), and further require that they link to pages where visitors can opt-out of the collection or targeting. We rely on representations made to us by clients that they will comply with all applicable laws including all relevant privacy and data protection regulations. We make reasonable efforts to enforce contractual notice requirements but do not fully audit our clients' compliance with our recommended disclosures or their adherence to privacy laws and regulations, nor do we contractually require them to seek explicit consent to the placement of cookies which may be required in certain countries. If our clients fail to adhere to our contracts in this regard, or a court or governmental agency determines that we have not adequately, accurately or completely contractually required our clients to do so, our business, financial condition, results of operations and cash flows could be adversely affected. We may be required to collect sales and use taxes on the services we sell in additional jurisdictions in the future, which may decrease sales, and we may be subject to liability for sales and use taxes and related interest and penalties on prior sales. A successful assertion by one or more states that we should collect sales or other taxes on the sale of our services, or that we have failed to do so where required in the past, could result in substantial tax liabilities for past sales and decrease our ability to compete for future sales. Each state has different rules and regulations governing sales and use taxes and these rules and regulations are subject to varying interpretations that may change over time. We review these rules and regulations periodically and, when we believe our services are subject to sales and use taxes in a particular state, voluntarily engage state tax authorities in order to determine how to comply with their rules and regulations. We cannot assure you that we will not be subject to sales and use taxes or related penalties for past sales in states where we presently believe sales and use taxes are not due. We reserve estimated sales and use taxes in our financial statements but we cannot be certain that we have made sufficient reserves to cover all taxes that might be assessed. Risks Related to the Spin-Off We are responsible for all pre-closing liabilities and contingencies of DG. Because DG contributed all of its cash and substantially all of its working capital to us as part of the Spin-Off, we have assumed and are responsible for all pre-closing liabilities and any loss contingencies of DG and its television business prior to the Merger of DG with a wholly-owned subsidiary of Extreme Reach. Under the terms of the separation and distribution agreement and other agreements entered into in connection with the Spin-Off, we have agreed to indemnify DG and its affiliates (including Extreme Reach following the Merger) from all such liabilities and loss contingencies. ITEM 1B.UNRESOLVED STAFF COMMENTS None. 23 ITEM 2.PROPERTIES Our principal executive offices are at 500 West 5th Street, Suite 900, Austin, Texas. Our properties are listed below: Location Type Lease Expiration Square Footage Square Footage Sublet Atlanta, GA Sales and Operations NA Austin, TX Sales and Operations NA Chicago, IL Sales and Operations NA King of Prussia, PA Sales and Operations NA Los Angeles, CA Sales and Operations NA Los Angeles, CA Sales and Operations NA Miami, FL Sales and Operations NA New York, NY Sales and Operations NA New York, NY Sales and Operations New York, NY Sales and Operations San Francisco, CA Sales and Operations Troy, MI Sales and Operations NA Herzliya, Israel Sales and Operations NA London, England Sales and Operations NA Belgrade, Serbia Sales and Operations NA Krakow, Poland Sales and Operations NA Cebu, Philippines Sales and Operations NA Sydney, Australia Sales and Operations NA Madrid, Spain Sales and Operations NA Paris, France Sales and Operations NA Hamburg, Germany Sales and Operations NA Mexico City, Mexico Sales and Operations NA Tokyo, Japan Sales and Operations NA Sao Paulo, Brazil Sales and Operations NA Buenos Aires, Argentina Sales and Operations NA Guangzhou, China Sales and Operations NA Barcelona, Spain Sales and Operations NA Republic of Singapore Sales and Operations NA Shanghai, China Sales and Operations NA Beijing, China Sales and Operations NA Melbourne, Australia Sales and Operations NA ITEM 3.LEGAL PROCEEDINGS From time to time, we are involved in legal proceedings arising in the ordinary course of business. As of December 31, 2015, we are not a party to any material pending legal proceedings. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 24 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock began trading on the NASDAQ Global Select Market on February10, 2014 under the symbol "SZMK". Prior to this, there was no public market for our common stock. The following table sets forth the high and low closing sales prices of our common stock from February10, 2014 to December31, 2015. High Low High Low First quarter $ Second quarter Third quarter Fourth quarter As of March8, 2016, we had 28,941,158 shares of our common stock outstanding. As of March8, 2016, our common stock was held by approximately 136 stockholders of record. We estimate that there are approximately 6,197 beneficial stockholders. We have never declared or paid cash dividends on our capital stock. We currently expect to retain any future earnings for use in the operation and expansion of our business and do not anticipate paying cash dividends in the foreseeable future. Purchases of Equity Securities by the Issuer and Affiliated Purchasers In August 2014, our Board of Directors approved a $15million share repurchase program. In March 2015, our Board of Directors increased the share repurchase program to $30million. The program allows us to repurchase shares of our common stock through open market purchases, privately negotiated transactions or otherwise, subject to certain conditions. The share repurchase program does not have an expiration date. Since implementation of our share repurchase program through December 31, 2015, we made share repurchases totaling $8.0million. Depending on market conditions and other factors, these repurchases may be commenced or suspended from time to time without notice. We have no obligation to repurchase shares under the share repurchase program. The following table sets forth information with respect to purchases of shares of our common stock during the periods indicated: Issuer Purchases of Equity Securities Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Approximate Dollar Value of Shares that May Yet be Purchased Under the Plans or Programs (in thousands) October1, 2015 through October31, 2015 — $
